Judgment of the Supreme Court, New York County (Edward H. Lehner, J.), entered April 6, 1990, which dismissed the complaint at the close of plaintiff’s direct case, unanimously affirmed, without costs.
In this personal injury action, Supreme Court dismissed the action at the close of plaintiff’s case for failure to establish a prima facie case. Plaintiff’s evidence demonstrates that he was on the sidewalk at the curb in the middle of a block when, without turning his head to look for traffic, he suddenly stepped off, almost instantly colliding with the side of a Transit Authority bus travelling at a speed of from 10 to 15 miles per hour. We agree that these facts do not establish any actionable negligence (see, Rucker v Fifth Ave. Coach Lines, 15 NY2d 516, mot to amend remittitur granted 15 NY2d 852, cert denied 382 US 815). Concur—Rosenberger, J. P., Ellerin, Smith and Rubin, JJ.